Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Vasogen Announces Third Quarter 2009 Results MISSISSAUGA, ON, Oct. 15 /CNW/ - Vasogen Inc. (NASDAQ:VSGN; TSX:VAS) today reported the results of operations for the three and nine months ended August 31, 2009. All dollar amounts referenced herein are in Canadian dollars unless otherwise noted. At August 31, 2009, our cash and cash equivalents totaled $4.8 million, compared with $5.8 million at May 31, 2009. Our net cash used in operating activities for the three months ended August 31, 2009, was $1.0 million and included the payment of $0.4 million for fees mainly related to our ongoing strategic review and $0.3 million for restructuring costs. The net loss for the third quarter of 2009 was $1.2 million, or $0.05 per common share, compared with a net loss of $2.6 million, or $0.12 per common share for the same period in 2008. The $1.2 million loss for the three months ended August 31, 2009 included a charge for fees of $0.7 million mainly related to our ongoing strategic review, which included the cost of the fairness opinion rendered by JMP Securities LLC in connection with the proposed business combination with IntelliPharmaCeutics. We incurred a net loss for the nine months ended August 31, 2009 of $4.5 million, or $0.20 per common share, compared with a net loss of $15.3 million, or $0.68 per common share for the same period in 2008. The loss for the nine months ended August 31, 2009 has decreased when compared with the same period in 2008 due to the significant restructuring expenditures that were incurred during 2008 and the resulting lower number of employees in 2009. A portion of this decrease also relates to a $1.2 million non-cash provision taken against our clinical supplies during the nine months ended August 31, 2008. << Corporate Update - On Monday August 17, 2009, Vasogen Inc., IntelliPharmaCeutics Ltd. ("IPC US") and IntelliPharmaCeutics Corp. ("IPC Opco" and together with IPC US, "IPC") announced that they had entered into an arrangement agreement, (the "IPC Arrangement Agreement"), which is subject to shareholder and regulatory approvals, whereby Vasogen will combine with IPC under a plan of arrangement (the "Plan of Arrangement") and merger to continue as a publicly-traded entity to be called IntelliPharmaCeutics International Inc. ("New IPC"). IPC are privately-held specialty pharmaceutical companies that are focused on developing and manufacturing new and generic controlled- release pharmaceutical products using its broadly applicable, proprietary delivery technologies. Currently, IPC has 15 product candidates in its development pipeline several of which are partnered with third-party drug companies. IPC's lead product candidates include Dexmethylphenidate XR, a generic version of the marketed drug Focalin XR(R), which is partnered with Par Pharmaceutical and is currently the subject of an Abbreviated New Drug Application (ANDA) filing with the U.S. Food and Drug Administration (FDA), and Carvedilol CR, a generic version of the brand name drug Coreg CR, an internal pipeline now in pivotal bioequivalence studies. - On August 17, 2009, we also announced we had entered into an arrangement agreement, subject to shareholder, unitholder and regulatory approvals, with Cervus LP (TSXV:CVL.UN), an Alberta based limited partnership, and its general partner Cervus GP Ltd. (the "Cervus Arrangement Agreement"), that will reorganize Vasogen prior to completion of the transaction with IPC pursuant to the Plan of Arrangement, and which will provide gross proceeds to Vasogen of approximately $7.5 million in non-dilutive capital. - On August 11, 2009, the Staff of the NASDAQ Listing Qualifications Department (the "Staff") notified the Company that it had not regained compliance with the $1.00 minimum bid price requirement set forth in Listing Rule 5550 (a)(2). On September 15, 2009, the Staff further notified Vasogen that it believes the proposed transaction with IPC is a business combination that will result in a "change of control" and accordingly, under NASDAQ Listing Rule 5110(a), requires that the post-combination entity apply and be approved for initial listing on NASDAQ. Under NASDAQ's rules, if the Staff determines that the post-combination entity does not qualify for initial listing, it will be subject to delisting. Accordingly, on September 16, 2009, an initial listing application was submitted to the NASDAQ Listing Qualifications Department on behalf of the combined entity; the application remains pending. On September 23, 2009, the parties appeared before a NASDAQ Listing Qualifications Panel ("the Panel") and presented their plan to comply with the minimum bid price requirement and the initial listing requirements upon consummation of the transaction. To date, the Panel has not rendered a decision. Pending the Panel's decision, Vasogen's securities remain listed on NASDAQ. - To further reduce the rate at which we use our cash during our strategic review process, the employment of Graham Neil, our Vice- President, Finance, and CFO, was terminated effective July 14, 2009. Mr. Neil has agreed to fulfill the role of CFO, in a consulting capacity at substantially reduced compensation, to assist the board of directors (the "Board") in bringing closure to the ongoing strategic review process. >> We will conduct a live webcast presentation of our Special Meeting of
